REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-8 and 10-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Baar et al. (US 2018/0330695 A1) in the Abstract discloses control circuitry in the electronic device may be used in implementing a tone mapping engine.. The tone mapping engine may adjust the tone mapping parameters based on ambient light levels, user brightness settings, content statistics, and display characteristics. ¶0022 discloses Pixel luminance levels may be based, for example, on ambient light conditions, user-adjusted display brightness settings, statistical information associated with content that is being displayed, and display characteristics. ¶0061 discloses examples of display characteristics that may be taken into account by engine 24 in determining appropriate values for the tone mapping parameters (e.g., to adjust the tone mapping curve applied to the content being displayed) include the contrast ratio of display 14, the bit depth of display 14, and the maximum specular white luminance level achievable by display 14.
 	However, claims 1-5 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:
 	 “control circuitry that: determines whether the ambient light brightness exceeds a first threshold; determines whether the pixel luminance level exceeds a second threshold; and reduces a maximum allowable brightness of the display in response to See Figs. 5, 6, ¶0055 and ¶0061 of the specification as filed.
 	Claims 6-8 and 10-15 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 6:
 	“control circuitry that adjusts a maximum allowable brightness of the display based at least partly on the ambient light brightness and the image content, wherein the control circuitry increases the maximum allowable brightness when the ambient light brightness exceeds a first threshold and the pixel luminance level is less than a second threshold.” See Figs. 5, 6, ¶0055 and ¶0057 of the specification as filed.
	Claims 16-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 6:
 	“control circuitry that: analyzes the image content to determine whether the image content is mostly dark image content or mostly light image content; selects a first peak allowable brightness for the display when the image content is mostly dark image content; and selects a second peak allowable brightness for the display when the image content is mostly light image content, wherein the second peak allowable brightness is lower than the first peak allowable brightness.” See Fig. 6, ¶0061-¶0063 of the specification as filed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692